UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6226


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY DEAN WHITE, a/k/a G, a/k/a Sld Dft 3:03CR181-6,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:03-cr-00181-FDW-DCK-6; 3:09-cv-00443-FDW)


Submitted:   July 8, 2011                 Decided:     July 22, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Dean White, Appellant Pro Se.        William A. Brafford,
Assistant United States Attorney, Charlotte, North Carolina, Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary Dean White seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a    substantial       showing      of     the    denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,     537    U.S.       322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that     White    has    not   made    the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and    argument      would    not    aid    the    decisional

process.

                                                                               DISMISSED
                                            2